ORDER

PER CURIAM:
AND NOW, this 3rd day of September, 1997, the Petition for Allowance of Appeal is GRANTED, but LIMITED to the following issues:
1. Whether prejudice to a defendant needs to be demonstrated to justify termination of a case pursuant to Pa.R.J.A. 1901 and York County Rule 6035, and if so, whether the requisite prejudice has been established in this case?
2. Whether a case may be terminated pursuant to Pa. R.J.A.1901 and York County Rule 6035 if delay is attributable to a defendant, and if not, whether Respondents’ conduct precludes termination in this case?